Title: To Thomas Jefferson from John Trumbull, 11 September 1789
From: Trumbull, John
To: Jefferson, Thomas


London, 11 Sep. 1789. “The Clermont Capt. N. Colley will sail so as to be at the Isle of Wight” by 1 Oct. From what he hears, TJ will succeed at Le Havre, making this information useless, but he would like  “the earliest answer” whether he should direct him “to put into Cowes for you. He will give you his whole Cabbin &c. &c. and furnish your Stores for one hundred Guineas:—Beds you of course furnish yourself. His port is Norfolk… . Mr. Cutting is making up a Collection for you of extracts from American papers, which supercedes the necessity of my saying any thing on the subject.” [In postscript:] “I shall succeed better in the candlesticks than I feared.”
